As filed with the Securities and Exchange Commission on July 13 , 2010 Securities Act Registration No.333- 166089 Investment Company Act Registration No. 811-21700 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre-Effective Amendment No. 1 Form N-2/A þ REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þ PRE-EFFECTIVE AMENDMENT NO. 1 £ POST-EFFECTIVE AMENDMENT NO. and/or R REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 R AMENDMENT NO. 15 Tortoise North American Energy Corporation 11550 Ash Street, Suite 300 Leawood, Kansas 66211 (913) 981-1020 Agent for Service David J. Schulte 11550 Ash Street, Suite 300 Leawood, Kansas 66211 Copies of Communications to Steven F. Carman, Esq. Eric J. Gervais, Esq. Husch Blackwell Sanders LLP 4801 Main Street, Suite 1000 Kansas City, MO 64112 (816) 983-8000 Approximate Date of Proposed Public Offering:From time to time after the effective date of the Registration Statement. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. R It is proposed that this filing will become effective (check appropriate box): £when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Maximum Title of Securities Amount Being Aggregate Amount of Being Registered Registered (1) Offering Price (2) Registration Fee (3) Common stock, $0.001 par value per share; preferred stock, $0.001 par value per share; debt securities There are being registered hereunder a presently indeterminate number of shares of common stock, shares of preferred stock and debt securities to be offered on an immediate, continuous or delayed basis. Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act of 1933. In no event will the aggregate initial offering price of all securities offered from time to time pursuant to the prospectus included as a part of this Registration Statement exceed $75,000,000. (3) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED July 13, 2010 Preliminary Base Prospectus Tortoise North American Energy Corporation Common Stock Preferred Stock Debt Securities Tortoise North American Energy Corporation (the “Company,” “we” or “our”) is a nondiversified, closed-end management investment company. Our investment objective is to seek a high level of total return for our stockholders with an emphasis on distribution income paid to stockholders. We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of equity securities of companies in the energy sector, including publicly traded master limited partnerships (“MLPs”). Under normal circumstances, we invest at least 80% of our total assets (including assets obtained through leverage) in equity securities of companies in the energy sector with their primary operations in North America.We cannot assure you that we will achieve our investment objective. Unlike most investment companies, we have not elected to be treated as a regulated investment company under the Internal Revenue Code. We may offer, on an immediate, continuous or delayed basis, including through a rights offering to existing stockholders, up to $75,000,000 aggregate initial offering price of our common stock ($0.001par value per share), preferred stock ($0.001par value per share) or debt securities, which we refer to in this prospectus collectively as our securities, in one or more offerings. We may offer our common stock, preferred stock or debt securities separately or together, in amounts, at prices and on terms set forth in a prospectus supplement to this prospectus. In addition, from time to time, certain of our stockholders may offer our common stock in one or more offerings. The sale of such stock by certain of our stockholders may involve shares of common stock that were issued to the stockholders in one or more private transactions and will be registered by us for resale. The identity of any selling stockholder, the number of shares of our common stock to be offered by such selling stockholder, the price and terms upon which our shares of common stock are to be sold from time to time by such selling stockholder, and the percentage of common stock held by any selling stockholder after the offering, will be set forth in a prospectus supplement to this prospectus. We will not receive any proceeds from the sale of our common stock by any selling stockholder. You should read this prospectus and the related prospectus supplement carefully before you decide to invest in any of our securities. We may offer our securities, or certain of our stockholders may offer our common stock, directly to one or more purchasers through agents that we or they designate from time to time, or to or through underwriters or dealers. The prospectus supplement relating to the particular offering will identify any agents or underwriters involved in the sale of our securities, and will set forth any applicable purchase price, fee, commission or discount arrangement between us or any selling stockholder and such agents or underwriters or among the underwriters or the basis upon which such amount may be calculated. For more information about the manner in which we may offer our securities, or a selling stockholder may offer our common stock, see “Plan of Distribution” and “Selling Stockholders.” Our securities may not be sold through agents, underwriters or dealers without delivery of a prospectus supplement. Our common stock is listed on the New York Stock Exchange under the symbol “TYN.” As of July 12 ,2010,the last reported sale price for our common stock was $25.02 . Investing in our securities involves certain risks.You could lose some or all of your investment. See “Risk Factors” beginning on page29 of this prospectus. You should consider carefully these risks together with all of the other information contained in this prospectus and any prospectus supplement before making a decision to purchase our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Prospectus dated , 2010 This prospectus, together with any prospectus supplement, sets forth concisely the information that you should know before investing. You should read this prospectus and any related prospectus supplement, which contain important information, before deciding whether to invest in our securities. You should retain the prospectus and any related prospectus supplement for future reference. A statement of additional information, dated , 2010 , as supplemented from time to time, containing additional information, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into this prospectus. You may request a free copy of the statement of additional information, the table of contents of which is on page65 of this prospectus, request a free copy of our annual, semi-annual and quarterly reports, request other information or make stockholder inquiries, by calling toll-free 1-866-362-9331 or by writing to us at 11550 Ash Street, Suite300, Leawood, Kansas 66211. Our annual, semi-annual and quarterly reports and the statement of additional information also are available on our investment adviser’s website at www.tortoiseadvisors.com. Information included on this website does not form part of this prospectus. You can review and copy documents we have filed at the SEC’s Public Reference Room in Washington,D.C. Call 1-202-551-5850 for information. The SEC charges a fee for copies. You can get the same information free from the SEC’s website (http://www.sec.gov). You may also e-mail requests for these documents to publicinfo@sec.gov or make a request in writing to the SEC’s Public Reference Section, 100FStreet, N.E., Room1580, Washington,D.C. 20549. Our securities do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. TABLE OF CONTENTS Page Prospectus Summary 1 Summary of Company Expenses 10 Financial Highlights 12 Senior Securities 14 Market and Net Asset Value Information 15 Use of Proceeds 17 The Company 18 Investment Objective and Principal Investment Strategies 18 Leverage 27 Risk Factors 29 Management of The Company 40 Closed-End Company Structure 44 Certain Federal Income Tax Matters 44 Determination of Net Asset Value 50 Automatic Dividend Reinvestment Plan 52 Description of Securities 55 Rating Agency Guidelines 62 Certain Provisions In The Company's Charter And Bylaws 63 Selling Stockholders 64 Plan of Distribution 65 Administrator and Custodian 67 Legal Matters 67 Available Information 67 Table of Contents of The Statement of Additional Information 68 You should rely only on the information contained or incorporated by reference in this prospectus and any related prospectus supplement in making your investment decisions. We have not authorized any other person to provide you with different or inconsistent information. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus and any prospectus supplement do not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction where the offer or sale is not permitted. The information appearing in this prospectus and in any prospectus supplement is accurate only as of the dates on their covers. Our business, financial condition and prospects may have changed since such dates. We will advise investors of any material changes in the applicable prospectus supplement. i CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This prospectus, any accompanying prospectus supplement and the statement of additional information contain “forward-looking statements.” Forward-looking statements can be identified by the words “may,” “will,” “intend,” “expect,” “estimate,” “continue,” “plan,” “anticipate,” and similar terms and the negative of such terms. Such forward-looking statements may be contained in this prospectus as well as in any accompanying prospectus supplement. By their nature, all forward-looking statements involve risks and uncertainties, and actual results could differ materially from those contemplated by the forward-looking statements. Several factors that could materially affect our actual results are the performance of the portfolio of securities we hold, the conditions in the U.S.and international financial, petroleum and other markets, the price at which our shares will trade in the public markets and other factors discussed in our periodic filings with the Securities and Exchange Commission (the “SEC”). Although we believe that the expectations expressed in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and are subject to inherent risks and uncertainties, such as those disclosed in the “Risk Factors” section of this prospectus. All forward-looking statements contained or incorporated by reference in this prospectus or any accompanying prospectus supplement are made as of the date of this prospectus or the accompanying prospectus supplement, as the case may be. The forward-looking statements contained in this prospectus and any accompanying prospectus supplement are excluded from the safe harbor protection provided by Section27A of the Securities Act of 1933, as amended (the “1933Act”). Currently known risk factors that could cause actual results to differ materially from our expectations include, but are not limited to, the factors described in the “Risk Factors” section of this prospectus. We urge you to review carefully that section for a more detailed discussion of the risks of an investment in our securities. ii PROSPECTUS SUMMARY The following summary contains basic information about us and our securities. It is not complete and may not contain all of the information you may want to consider. You should review the more detailed information contained in this prospectus and in any related prospectus supplement and in the statement of additional information, especially the information set forth under the heading “Risk Factors” beginning on page29 of this prospectus. The Company We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of equity securities of companies in the energy sector with their primary operations in North America, including MLPs . We consider a company to have its primary operations in North America if it derives more than 50% of its revenue from operations in North America. Our investment objective is to seek a high level of total return for our stockholders with an emphasis on distribution income paid to stockholders.For purposes of our investment objective, total return includes capital appreciation of, and all distributions received from, securities in which we invest regardless of the tax character of the distributions. Similar to the tax characterization of distributions made by MLPs to unitholders, a portion of our distributions are expected to be treated as a return of capital to stockholders. We are a nondiversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). We were organized as a corporation on January 13, 2005, pursuant to a charter (the “Charter”) governed by the laws of the State of Maryland. Our fiscal year ends on November30. We commenced operations on October 31, 2005 following our initial public offering.As of June 30 , 2010, we had net assets of approximately $ 139.6 million attributable to our common stock. Our common stock is listed on the New York Stock Exchange (“NYSE”) under the symbol “TYN.”As of the date of this prospectus, we have outstanding $15 million of our privately placed senior notes (the “Tortoise Notes”). We have established an unsecured credit facility with U.S. Bank N.A. which currently allows us to borrow up to $ 15 million. Outstanding balances under the credit facility generally accrue interest at a variable annual rate equal to the one-month LIBOR rate plus 1.25 %, with a fee of 0.20 % on any unused balance of the credit facility. As of the date of this prospectus, the current rate is 1.59 %. The credit facility remains in effect through June 20, 2011 . We may draw on the facility from time to time in accordance with our investment policies. As of the date of this prospectus, we have outstanding approximately $10.6 million under the credit facility. Investment Adviser Tortoise Capital Advisors, L.L.C., a registered investment adviser specializing in listed energy infrastructure investments, such as pipeline and power companies (the “Adviser”), serves as our investment adviser. As of June 30, 2010, the Adviser managed assets of approximately $3.6 billion in the energy sector, including the assets of five publicly traded closed-end management investment companies, one of which has elected to be regulated as a business development company under the 1940 Act, a privately held closed-end management investment company, and separate accounts for institutions and high net worth individuals. The Adviser’s investment committee is comprised of five portfolio managers. See “Management of the Company.” The principal business address of the Adviser is 11550 Ash Street, Suite300, Leawood, Kansas 66211. The Offering We may offer, on an immediate, continuous or delayed basis, up to $75,000,000 of our securities, including common stock pursuant to a rights offering, or certain of our stockholders who purchased shares from us in private placement transactions may offer our common stock, on terms to be determined at the time of the offering. Our securities will be offered at prices and on terms to be set forth in one or more prospectus supplements to this prospectus. Subject to certain conditions, we may offer our common stock at prices below our net asset value (“NAV”). We will provide information in the prospectus supplement for the expected trading market, if any, for our preferred stock or debt securities. While the number and amount of securities we may issue pursuant to this registration statement is limited to $75,000,000 of securities, our board of directors (the “Board of Directors” or the “Board”) may, without any action by the stockholders, amend our Charter from time to time to increase or decrease the aggregate number of 1 shares of stock or the number of shares of stock of any class or series that we have authority to issue under our Charter or the 1940 Act. We may offer our securities, or certain of our stockholders may offer our common stock, directly to one or more purchasers through agents that we or they designate from time to time, or to or through underwriters or dealers. The prospectus supplement relating to the offering will identify any agents or underwriters involved in the sale of our securities, and will set forth any applicable purchase price, fee, commission or discount arrangement between us or any selling stockholder and such agents or underwriters or among underwriters or the basis upon which such amount may be calculated. See “Plan of Distribution” and “Selling Stockholders.” Our securities may not be sold through agents, underwriters or dealers without delivery of a prospectus supplement describing the method and terms of the offering of our securities. Use of Proceeds Unless otherwise specified in a prospectus supplement, we intend to use the net proceeds of any sale of our securities primarily to invest in energy companies in accordance with our investment objective and policies as described under “Investment Objective and Principal Investment Strategies” within approximately three months of receipt of such proceeds. We may also use proceeds from the sale of our securities to retire all or a portion of any leverage we may have outstanding or for working capital purposes, including the payment of distributions, interest and operating expenses, although there is currently no intent to issue securities primarily for this purpose. We will not receive any of the proceeds from a sale of our common stock by any selling stockholder. Federal Income Tax Status of Company Unlike most investment companies, we have not elected to be treated as a regulated investment company under the U.S.Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”). Therefore, we are obligated to pay federal and applicable state corporate taxes on our taxable income. On the other hand, we are not subject to the Internal Revenue Code’s diversification rules limiting the assets in which regulated investment companies can invest. Under current federal income tax law, these rules limit the amount that regulated investment companies may invest directly in the securities of certain MLPs to 25% of the value of their total assets. We invest a substantial portion of our assets in MLPs. Although MLPs generate taxable income to us, we expect the MLPs to pay cash distributions in excess of the taxable income reportable by us. Similarly, we expect to distribute substantially all of our distributable cash flow (“DCF”) to our common stockholders. DCF is the amount we receive as cash or paid-in-kind distributions from MLPs or affiliates of MLPs in which we invest, and interest payments received on debt securities owned by us, less current or anticipated operating expenses, taxes on our taxable income, and leverage costs paid by us (including leverage costs of preferred stock, debt securities and borrowings under our unsecured credit facility). However, unlike regulated investment companies, we are not effectively required by the Internal Revenue Code to distribute substantially all of our income and capital gains. See “Certain Federal Income Tax Matters.” Distributions We expect to distribute substantially all of our DCF to holders of common stock through quarterly distributions. Our Board of Directors adopted a policy to target distributions to common stockholders in an amount of at least 95% of DCF on an annual basis. We will pay distributions on our common stock each fiscal quarter out of DCF, if any. As of the date of this prospectus, we have paid distributions every quarter since the completion of our first full fiscal quarter ended on February 28, 2006. There is no assurance that we will continue to make regular distributions. If distributions paid to holders of our common and preferred stock exceed the current and accumulated earnings and profit allocated to the particular shares held by a stockholder, the excess of such distribution will constitute, for federal income tax purposes, a tax-free return of capital to the extent of the stockholder’s basis in the shares and capital gain thereafter. A return of capital reduces the basis of the shares held by a stockholder, which may increase the amount of gain recognized upon the sale of such shares. Our preferred stock and debt securities will pay distributions and interest, respectively, in accordance with their terms. So long as we have preferred stock and debt securities outstanding, we may not declare distributions on common or preferred stock unless we meet applicable asset coverage tests. Principal Investment Policies Under normal circumstances, we invest at least 80% of our total assets (including assets we obtain through leverage) in equity securities of companies in the energy sector with their primary operations in North America.The 2 equity securities of energy companies in our investment portfolio consist primarily of interests in MLPs, but may also include Canadian royalty and income trusts, common stock, preferred stock, convertible securities, warrants, and depository receipts issued by energy companies that are not MLPs.We may also invest in debt securities. We have adopted the following additional nonfundamental investment policies: • We may not under normal conditions, invest more than 50% of our total assets in restricted securities, all of which may be illiquid securities. • We will not engage in short sales. We may change our nonfundamental investment policies without stockholder approval and will provide notice to stockholders of material changes (including notice through stockholder reports); provided, however, that a change in the policy of investing at least 80% of our total assets in equity securities of companies in the energy sector with their primary operations in North America requires at least 60days’ prior written notice to stockholders. Unless otherwise stated, these investment restrictions apply at the time of purchase and we will not be required to reduce a position due solely to market value fluctuations. The term total assets includes assets obtained through leverage for the purpose of each nonfundamental investment policy. Under adverse market or economic conditions or pending investment of offering or leverage proceeds, we may invest up to 100% of our total assets in securities issued or guaranteed by the U.S. Government or its instrumentalities or agencies, short-term debt securities, certificates of deposit, bankers' acceptances and other bank obligations, commercial paper rated in the highest category by a rating agency or other fixed income securities deemed by the Adviser to be of similar quality (collectively, "short-term securities"), or in cash or cash equivalents.we also may invest in short-term securities or cash on a temporary basis to meet working capital needs including, but not limited to, for collateral in connection with certain hedging techniques, to hold a reserve pending payment of dividends, and to ameliorate costs associated with the payments of expenses and settlement of trades. The yield on short-term securities or cash may be lower than the returns on MLPs or yields on lower rated fixed income securities.To the extent we invest in short-term securities or cash, such investments are inconsistent with and may result in us not achieving our investment objective. Although the Adviser expects to use these practices to reduce certain of our identified risks, no assurance can be given that these transactions will achieve this result. Use of Leverage by the Company The borrowing of money and the issuance of preferred stock and debt securities represents the leveraging of our common stock. The issuance of additional common stock may enable us to increase the aggregate amount of our leverage. We reserve the right at any time to use financial leverage to the extent permitted by the 1940 Act (50% of total assets for preferred stock and 331/3% of total assets for senior debt securities) or we may elect to reduce the use of leverage or use no leverage at all.Our Board of Directors has approved a leverage target of up to 20% of our total assets at the time of incurrence and has also approved a policy permitting temporary increases in the amount of leverage we may use from 20% of our total assets to up to 25% of our total assets at the time of incurrence, provided that (i)such leverage is consistent with the limits set forth in the 1940 Act and (ii)that we expect to reduce such increased leverage over time in an orderly fashion. The timing and terms of any leverage transactions will be determined by our Board of Directors. Additionally, the percentage of our assets attributable to leverage may vary significantly during periods of extreme market volatility and will increase during periods of declining market prices of our portfolio holdings. The use of leverage creates an opportunity for increased income and capital appreciation for common stockholders, but at the same time, it creates special risks that may adversely affect common stockholders. Because the Adviser’s fee is based upon a percentage of our Managed Assets (as defined below), the Adviser’s fee is higher when we are leveraged. Therefore, the Adviser has a financial incentive to use leverage, which will create a conflict of interest between the Adviser and our common stockholders, who will bear the costs of our leverage. There can be no assurance that a leveraging strategy will be successful during any period in which it is used. The use of leverage involves risks, which can be significant. See “Leverage” and “Risk Factors— Additional Risks to Common Stockholders— Leverage Risk.” We may use interest rate transactions for hedging purposes only, in an attempt to reduce the interest rate risk arising from our leveraged capital structure. We do not intend to hedge the interest rate risk of our portfolio holdings. Accordingly, if no leverage is outstanding, we currently do not expect to engage in interest rate transactions. Interest rate transactions that we may use for hedging purposes may expose us to certain risks that 3 differ from the risks associated with our portfolio holdings. See “Leverage— Hedging Transactions” and “Risk Factors— Additional Risks to Common Stockholders— Hedging Strategy Risk.” Conflicts of Interest Conflicts of interest may arise from the fact that the Adviser and its affiliates carry on substantial investment activities for other clients, in which we have no interest. The Adviser or its affiliates may have financial incentives to favor certain of these accounts over us. Any of the Adviser’s or its affiliates' proprietary accounts and other customer accounts may compete with us for specific trades. The Adviser or its affiliates may give advice and recommend securities to, or buy or sell securities for, other accounts and customers, which advice or securities recommended may differ from advice given to, or securities recommended or bought or sold for, us, even though their investment objectives may be the same as, or similar to, our objectives. Situations may occur when we could be disadvantaged because of the investment activities conducted by the Adviser and its affiliates for their other accounts. Such situations may be based on, among other things, the following: (1)legal or internal restrictions on the combined size of positions that may be taken for us or the other accounts, thereby limiting the size of our position; (2)the difficulty of liquidating an investment for us or the other accounts where the market cannot absorb the sale of the combined position; or (3)limits on co-investing in private placement securities under the 1940 Act. Our investment opportunities may be limited by affiliations of the Adviser or its affiliates with energy infrastructure companies. See “Investment Objective and Principal Investment Strategies— Conflicts of Interest.” Company Risks Our NAV, our ability to make distributions, our ability to service debt securities and preferred stock, and our ability to meet asset coverage requirements depends on the performance of our investment portfolio. The performance of our investment portfolio is subject to a number of risks, including the following: Capital Markets Volatility Risk.Our capital structure and performance was adversely impacted by the weakness in the credit markets and broad stock market, and the resulting rapid and dramatic declines in the value of MLPs that occurred in late 2008, and may continue to be adversely affected if the weakness in the credit and stock markets continue.If the value of our investments decline or remain volatile, there is a risk that we may be required to reduce outstanding leverage, which could adversely affect our stock price and ability to pay distributions atlevels consistent with the amounts we have paid in the past .A sustained economic slowdown may adversely affect the ability of MLPs to sustain their historical distribution levels, which in turn, may adversely affect our ability to sustain distributions at historical levels.MLPs that have historically relied heavily on outside capital to fund their growth were impacted by the slowdown in capital markets.The recovery of the MLP sector is dependent on several factors including the recovery of the financial sector, the general economy and the commodity markets.Measures taken by the U.S. Government to stimulate the U.S. economy may not be successful or may not have the intended effect.Additionally, if the credit market is weak, our access to capital may be impacted by these market developments. Industry Concentration Risk. Under normal circumstances, we concentrate our investments in the equity securities of companies in the energy sector with their primary operations in North America.Because we are specifically focused on the energy sector, it may present more risks than if we invested in numerous sectors of the economy. Therefore, a downturn in the energy sector would have a larger impact on us than on an investment company that does not concentrate in such sector. The energy sector can be significantly affected by the supply of and demand for specific products and services, the supply and demand for oil and gas, the price of oil and gas, exploration and production spending, government regulation, world events and economic conditions. The energy sector can also be significantly affected by events relating to international political developments, energy conservation, the success of exploration projects, commodity prices, and tax and government regulations. At times, the performance of securities of companies in the energy sector will lag the performance of securities of companies in other sectors or the broader market as a whole. Restricted Security Risk.We may invest up to 50% of total assets in restricted securities for which no public trading market exists, all of which may be illiquid securities and all of which may be issued by privately held companies. Restricted securities are less liquid than securities traded in the open market because of statutory andcontractual restrictions on resale. Such securities are, therefore, unlike securities that are traded in the open market, which can be expected to be sold immediately if the market is adequate. This lack of liquidity creates special risks for us. See “Risk Factors— Company Risks— Restricted Security Risk.” 4 Tax Risk.Because we are treated as a corporation for federal income tax purposes, our financial statements reflect deferred tax assets or liabilities according to generally accepted accounting principles. Deferred tax assets may constitute a relatively high percentage of NAV. Realization of deferred tax assets including net operating loss and capital loss carryforwards, are dependent, in part, on generating sufficient taxable income of the appropriate character prior to expiration of the loss carryforwards. The portion of our net operating loss and capital loss carryforwards attributable to Tortoise Gas and Oil Corporation (“TGO”) are subject to Internal Revenue Code Section 382’s limitations which may further limit our ability to utilize these losses.TGO was reorganized into us in September 2009.The issuance of our shares to the stockholders of TGO may increase the chance that we may have an ownership change, subjecting our net operating loss and capital loss carryforwards to Internal Revenue Code Section 382 limitations. Unexpected significant decreases in MLP cash distributions or significant declines in the fair value of our MLP investments, among other factors, may change our assessment regarding the recoverability of deferred tax assets and would likely result in a valuation allowance, or recording of a larger allowance. If a valuation allowance or an increase in an existing valuation allowance is required to reduce the deferred tax asset in the future, it could have a material impact on our NAV and results of operations in the period it is recorded. Conversely, in periods of generally increasing MLP prices, we will accrue a deferred tax liability to the extent the fair value of our assets exceeds our tax basis. We may incur significant tax liability during periods in which gains on MLP investments are realized. Equity Securities Risk. Equity securities of companies in the energy sector can be affected by macro economic and other factors affecting the stock market in general, expectations of interest rates, investor sentiment toward companies in the energy sector, changes in a particular issuer’s financial condition, or unfavorable or unanticipated poor performance of a particular issuer (in the case of companies in the energy sector, generally measured in terms of DCF). Prices of equity securities of companies in the energy sector and other equity securities also can be affected by fundamentals unique to the energy sector, including earnings power and coverage ratios. See“Risk Factors — Company Risks — Equity Securities Risk” and “Risk Factors — Additional Risks to Common Stockholders — Leverage Risk.” Interest Rate Risk.Generally, when market interest rates rise, the values of debt securities decline, and vice versa. Our investment in such securities means that the NAV and market price of our common stock will tend to decline if market interest rates rise. During periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing us to reinvest in lower yielding securities. This is known as call or prepayment risk. Lower grade securities frequently have call features that allow the issuer to repurchase the security prior to its stated maturity. An issuer may redeem a lower grade obligation if the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer. Below Investment Grade Securities Risk.Investing in lower grade debt instruments (commonly referred to as "junk bonds") involves additional risks than investment grade securities. Adverse changes in economic conditions are more likely to lead to a weakened capacity of a below investment grade issuer to make principal payments and interest payments than an investment grade issuer. An economic downturn could adversely affect the ability of highly leveraged issuers to service their obligations or to repay their obligations upon maturity. Similarly, downturns in profitability in the energy infrastructure industry could adversely affect the ability of below investment grade issuers in that industry to meet their obligations. The market values of lower quality securities tend to reflect individual developments of the issuer to a greater extent than do higher quality securities, which react primarily to fluctuations in the general level of interest rates. Small and Mid-Cap Stock Risk.Our investments will include companies with small (less than $2 billion) or medium (between $2 billion and $5 billion) market capitalizations. Stocks of smaller and medium-sized companies can be more volatile than, and perform differently from, stocks of larger companies. There may be less trading in a smaller or medium-sized company’s stock, which means that buy and sell transactions in that stock could have a larger impact on the stock’s price than would be the case with larger company’s stock. Smaller and medium-sized companies may have fewer business lines; therefore, changes in any one line of business may have a greater impact on a smaller and medium-sized company’s stock price than is the case for a larger company. As a result, the purchase or sale of more than a limited number of shares of stock of a small and medium-sized company may affect its market price. We may need a considerable amount of time to purchase or sell our positions in these securities. In addition, stocks of smaller or medium-sized companies may not be well known to the investing public. 5 Effects of Terrorism.The U.S.securities markets are subject to disruption as a result of terrorist activities, such as the terrorist attacks on the World Trade Center on September11, 2001; war, such as the war in Iraq and its aftermath; and other geopolitical events, including upheaval in the Middle East or other energy producing regions.The U.S. government has issued warnings that energy assets, specifically those related to pipeline infrastructure, production facilities and transmission and distribution facilities, might be specific targets of terrorist activity. Such events have led, and in the future may lead, to short-term market volatility and may have long-term effects on the U.S.economy and markets.Such events may also adversely affect our business and financial condition. Private Company Investment Risk.Little public information exists about private companies, and we will be required to rely on the ability of the Adviser to obtain adequate information to evaluate the potential risks and returns involved in investing in these companies. For example, privately held companies are not subject to SEC reporting requirements, are not required to maintain their accounting records in accordance with GAAP, and are not required to maintain effective internal controls over financial reporting. If the Adviser is unable to obtain all material information about these companies, including the relevant operational, regulatory, environmental, litigation and managerial risks, the Adviser may not make a fully-informed investment decision, and we may lose some or all of the money invested in these companies. When we make minority equity investments, we will be subject to the risk that a portfolio company may make business decisions with which we may disagree and that the stockholders and management of such company may take risks or otherwise act in ways that do not serve our interests. As a result, a company in which we invest may make decisions that could decrease the value of our investment in the securities of that company and, consequently the value of our common shares. In addition, the Adviser may inaccurately value the prospects of an investment, causing us to overpay for such investment and fail to obtain an expected return. Valuation Risk.We may invest up to 50% of total assets in restricted securities, which are subject to restrictions on resale. The value of such investments ordinarily will be based on fair valuations determined by the Adviser pursuant to procedures adopted by the Board of Directors. Restrictions on resale or the absence of a liquid secondary market may affect adversely our ability to determine NAV. The sale price of securities that are restricted or otherwise are not readily marketable may be higher or lower than our most recent valuations. Canadian Royalty and Income Trust Risk. Canadian royalty and income trusts are exposed to many of the same risks as other energy companies, such as commodity pricing risk, supply and demand risk, depletion risk, price volatility and production risk, pipeline company risk and gathering and processing risk.Investing in Canadian securities involves certain risks not involved in domestic investments, including, but not limited to: fluctuations in currency exchange rates; future foreign economic, financial, political and social developments; different legal systems, the possible imposition of exchange controls or other foreign governmental laws or restrictions, lower trading volume; greater price volatility and illiquidity; different trading and settlement practices; less governmental supervision; high and volatile rates of inflation; fluctuating interest rates; less publicly available information; and different accounting, auditing and financial recordkeeping standards and requirements.Because we may invest in securities denominated or quoted in the Canadian dollar, changes in the Canadian dollar/U.S. dollar exchange rate may affect the value of securities held by us and the unrealized appreciation or deprecation of those securities.Beginning in 2011, Canadian royalty and income trusts will be subject to an entity level tax, as a result of Canadian legislation passed in 2006.Previously, Canadian royalty and income trusts were not subject to tax at the entity level.The impact on distributions paid by the trusts, as a result of the entity level tax, is not fully known. Nondiversification Risk.We are a nondiversified investment company under the 1940 Act and we are not a regulated investment company under the Internal Revenue Code. Accordingly, there are no limits under the 1940 Act or Internal Revenue Code with respect to the number or size of issuers held by us and we may invest more assets in fewer issuers as compared to a diversified fund. Management Risk.The Adviser was formed in 2002 to provide portfolio management services to institutional and high net worth investors seeking professional management of their MLP investments. The Adviser has been managing our portfolio since we began operations in October 2005. As of June 30, 2010, the Adviser had client assets under management of approximately $ 3.6 billion. To the extent that the Adviser’s assets under management continue to grow, the Adviser may have to hire additional personnel and, to the extent it is unable to hire qualified individuals, its operations may be adversely affected. See “Risk Factors— Company Risks” for a more detailed discussion of these and other risks of investing in our securities. 6 Risks Associated with Investing in Companies in the Energy Sector Energy Sector Risk.We invest in the energy sector, with an emphasis on equity securities issued by companies with their primary operations in North America.The primary risks inherent in the energy sector include: (1) supply and demand risk, (2) depletion risk, (3) regulatory risk, (4) commodity pricing risk, (5) reserve risk, (6) operating risk, (7) price volatility and production risk, (8) specific company risks, including pipeline, gathering and processing, propane, shipping and coal companies. See “Risk Factors— Risks Associated with Investing in Companies in the Energy Sector” for a more detailed discussion of these and other risks of investing in our securities. Risks Associated with Investing in MLPs MLP Risk. We invest primarily in equity securities of MLPs and their affiliates. As a result, we are subject to the risks associated with an investment in MLPs, including cash flow risk, tax risk, deferred tax risk, governance risk, affiliated party risk, subordination risk, operator interests risk, capital market risk and liquidity risk. Cash flow risk is the risk that MLPs will not make distributions to holders (including us) at anticipated levels or that such distributions will not have the expected tax character. MLPs also are subject to tax risk, which is the risk that MLPs might lose their partnership status for tax purposes. Deferred tax risk is the risk that we incur a current tax liability on that portion of an MLP’s income and gains that is not offset by tax deductions and losses. Governance risk involves the risks associated with the ownership structure of MLPs.Affiliated party risk is the risk that arises because certain MLPs are dependent on their parents or sponsor for a majority of their revenues.Subordination risk involves the risk of distributions for MLP subordinated units.Operator interests risk is the risk associated with the ownership of the interests of a general partner or managing member of an MLP.Capital market risk is the risk that MLPs will be unable to raise capital to meet their obligations as they come due or execute their growth strategies, complete future acquisitions, take advantage of other business opportunities or respond to competitive pressures.Liquidity risk is the risk associated with the fact that certain MLP securities may trade less frequently than those of other companies due to their smaller capitalizations. See “Risk Factors— Risks Associated with Investing in MLPs” for a more detailed discussion of these and other risks of investing in our securities. See “Investment Objective and Principal Investment Strategies — Investment Securities — Equity Securities of MLP Affiliates” for a more detailed discussion of the equity securities of MLP affiliates . Additional Risks to Common Stockholders Leverage Risk.We are currently leveraged and intend to continue to use leverage primarily for investment purposes. Leverage, which is a speculative technique, could cause us to lose money and can magnify the effect of any losses. Weakness in the credit markets may cause our leverage costs to increase and there is a risk that we may not be able to renew or replace existing leverage on favorable terms or at all.If the cost of leverage is no longer favorable, or if we are otherwise required to reduce our leverage, we may not be able to maintain common stock distributions at historical levels and common stockholders will bear any costs associated with selling portfolio securities. If our net asset value of our portfolio declines or remains subject to heightened market volatility, there is an increased risk that we will be unable to maintain coverage ratios for senior debt securities and preferred stock mandated by the 1940Act, rating agency guidelines or contractual terms of bank lending facilities or privately placed notes. If we do not cure any deficiencies within specified cure periods, we will be required to redeem such senior securities in amounts that are sufficient to restore the required coverage ratios or, in some cases, offer to redeem all of such securities. As a result, we may be required to sell portfolio securities at inopportune times, and we may incur significant losses upon the sale of such securities. There is no assurance that a leveraging strategy will be successful. Hedging Strategy Risk. We may use interest rate transactions for hedging purposes only, in an attempt to reduce the interest rate risk arising from our leveraged capital structure. There is no assurance that the interest rate hedging transactions into which we enter will be effective in reducing our exposure to interest rate risk. Hedging transactions are subject to correlation risk, which is the risk that payment on our hedging transactions may not correlate exactly with our payment obligations on senior securities. Interest rate transactions that we may use for hedging purposes, such as swaps, caps and floors, will expose us to certain risks that differ from the risks associated with our portfolio holdings. See “Risk Factors — Additional Risks to Common Stockholders — Hedging Strategy Risk.” 7 Market Impact Risk.The sale of our common stock (or the perception that such sales may occur) may have an adverse effect on prices in the secondary market for our common stock by increasing the number of shares available, which may put downward pressure on the market price for our common stock. Our ability to sell shares of common stock below NAV may increase this pressure. These sales also might make it more difficult for us to sell additional equity securities in the future at a time and price we deem appropriate. Dilution Risk.The voting power of current stockholders will be diluted to the extent that such stockholders do not purchase shares in any future common stock offerings or do not purchase sufficient shares to maintain their percentage interest. In addition, if we sell shares of common stock below NAV, our NAV will fall immediately after such issuance. See “Description of Securities— Common Stock— Issuance of Additional Shares” which includes a table reflecting the dilutive effect of selling our common stock below NAV. If we are unable to invest the proceeds of such offering as intended, our per share distribution may decrease and we may not participate in market advances to the same extent as if such proceeds were fully invested as planned. Market Discount Risk.Our common stock has traded both at a premium and at a discount in relation to NAV. We cannot predict whether our shares will trade in the future at a premium or discount to NAV. See “Risk Factors— Additional Risks to Common Stockholders” for a more detailed discussion of these risks. Additional Risks to Senior Security Holders Additional risks of investing in p referred stock or debt securities issued by us (as described under the heading “Description of Securities,” and collectively, “Senior Securities”), include the following:: Interest Rate Risk.Distributions and interest payable on our senior securities are subject to interest rate risk. To the extent that distributions on such securities are based on short-term rates, our leverage costs may rise so that the amount of distributions or interest due to holders of senior securities would exceed the cash flow generated by our portfolio securities. To the extent that our leverage costs are fixed, our leverage costs may increase when our senior securities mature. This might require that we sell portfolio securities at a time when we would otherwise not do so, which may adversely affect our future ability to generate cash flow. In addition, rising market interest rates could negatively impact the value of our investment portfolio, reducing the amount of assets serving as asset coverage for senior securities. Senior Leverage Risk.Our preferred stock will be junior in liquidation and with respect to distribution rights to our debt securities and any other borrowings. Senior securities representing indebtedness may constitute a substantial lien and burden on preferred stock by reason of their prior claim against our income and against our net assets in liquidation. We may not be permitted to declare distributions with respect to any series of our preferred stock unless at such time we meet applicable asset coverage requirements and the payment of principal or interest is not in default with respect to senior debt securities or any other borrowings. Our debt securities, upon issuance, are expected to be unsecured obligations and, upon our liquidation, dissolution or winding up, will rank: (1)senior to all of our outstanding common stock and any outstanding preferred stock; (2)on a parity with any of our unsecured creditors and any unsecured senior securities representing our indebtedness; and (3)junior to any of our secured creditors. Secured creditors of ours may include, without limitation, parties entering into interest rate swap, floor or cap transactions, or other similar transactions with us that create liens, pledges, charges, security interests, security agreements or other encumbrances on our assets. Ratings and Asset Coverage Risk.To the extent that senior securities are rated, a rating does not eliminate or necessarily mitigate the risks of investing in our senior securities, and a rating may not fully or accurately reflect all of the credit and market risks associated with that senior security. A rating agency could downgrade the rating of our shares of preferred stock or debt securities, which may make such securities less liquid in the secondary market, though probably with higher resulting interest rates. If a rating agency downgrades, or indicates a potential downgrade to, the rating assigned to a senior security, we may alter our portfolio or redeem a portion of our senior securities. We may voluntarily redeem a senior security under certain circumstances to the extent permitted by its governing documents. Inflation Risk.Inflation is the reduction in the purchasing power of money resulting from an increase in the price of goods and services. Inflation risk is the risk that the inflation adjusted or “real” value of an investment in preferred stock or debt securities or the income from that investment will be worth less in the future. 8 As inflation occurs, the real value of the preferred stock or debt securities and the distributions or interest payable to holders of preferred stock or debt securities declines. Decline in Net Asset Value Risk.A material decline in our NAV may impair our ability to maintain required levels of asset coverage for our preferred stock or debt securities. See “Risk Factors— Additional Risks to Senior Security Holders” for a more detailed discussion of these risks. 9 SUMMARY OF COMPANY EXPENSES The following table and example contain information about the costs and expenses that common stockholders will bear directly or indirectly. In accordance with SEC requirements, the table below shows our expenses, including leverage costs, as a percentage of our net assets as of February 28,2010 ,and not as a percentage of gross assets or Managed Assets. By showing expenses as a percentage of net assets, expenses are not expressed as a percentage of all of the assets we invest. The table and example are based on our capital structure as of February 28, 2010 . As of that date, we had $15million of our Tortoise Notes outstanding and $ 4.2 million outstanding under our unsecured credit facility. Such senior securities represented 12.1 % of total assets as of February 28, 2010 . Stockholder Transaction Expenses Sales Load (as a percentage of offering price) —(1 ) Offering Expenses Borne by us (as a percentage of offering price) —(1 ) Dividend Reinvestment Plan Fees(2) None Percentage of Net Assets Attributable to Common Annual Expenses Stockholders Management Fee 1.13 % Leverage Costs(3) 0.73 % Other Expenses(4) 0.46 % Current Income Tax Expense 0.00 % Deferred Income Tax(5) 0.00 % Total Annual Expenses(6) 2.32 % Less Management Fee Waiver(7) (0. 10 ) % Net Annual Expenses(6) 2.22 % Example: The following example illustrates the expenses that common stockholders would pay on a $1,000 investment in common stock, assuming (1)total annual expenses of 2. 22 % of net assets attributable to common shares in year1, increasing to 2. 27 % in year 2, and increasing to 2. 32 % in years 3 through 10; (2)a 5% annual return; and (iii)all distributions are reinvested at NAV: 1Year 3Years 5Years 10Years Total Expenses Paid by Common Stockholders(8) $ 23 $ 72 $ 123 $ 265 The example should not be considered a representation of future expenses. Actual expenses may be greater or less than those assumed. Moreover, our actual rate of return may be greater or less than the hypothetical 5% return shown in the example. If the securities to which this prospectus relates are sold to or through underwriters, the prospectus supplement will set forth any applicable sales load, the estimated offering expenses borne by us and a revised expense example. Stockholders will pay a transaction fee plus brokerage charges if they direct the Plan Agent to sell common stock held in a Plan account. See “Automatic Dividend Reinvestment Plan.” Leverage Costs in the table reflect the weighted average cost of interest payable on the Tortoise Notes and unsecured credit facility at borrowing rates as of February 28, 2010, expressed as a percentage of net assets as of February 28, 2010 . Other Expenses are based on estimated amounts for the currentfiscal year. For the year ended November30, 2009, we accrued deferred income tax benefits primarily related to unrealized losses on investments. Realization of a deferred tax benefit is dependent on whether there will be sufficient taxable income of the appropriate character within the carryforward periods to realize a portion or all of the deferred tax benefit. Because it cannot be predicted whether we will incur a benefit or liability in the future, a deferred income tax expense of 0.00% has been assumed. 10 The table presented in this footnote presents certain of our annual expenses as a percentage of Managed Assets as of February 28, 2010. Percentage of Managed Annual Expenses Assets Management Fee % Leverage Costs(a) % Other Expenses (excluding current and deferred income tax expenses)(b) % Total Annual Expenses (excluding current and deferred income tax expenses) % Less Management Fee Waiver(7) ) % Net Annual Expenses % (a) Leverage Costs are calculated as described in Note3 above. (b) Other Expenses are based on estimated amountsfor the current fiscal year. Our Adviser has agreed to waive fees in the amount of (i) 0.10% of average monthly Managed Assets effective January 1, 2010 through December 31, 2010, resulting in a net management fee of 0.90% for calendar year 2010, and (ii) 0.05% of average monthly Managed Assets effective January 1, 2011 through December 31, 2011, resulting in a net management fee of 0.95% for calendar year 2011. Managed Assets means our total assets (including any assets attributable to leverage that may be outstanding, but excluding any net deferred tax assets) minus accrued liabilities other than (i) net deferred tax liability, (2)debt entered into for the purpose of leverage and (3)the aggregate liquidation preference of any outstanding preferred stock. Net assets is defined as Managed Assets minus net deferred taxes, debt entered into for the purposes of leverage and the aggregate liquidation preference of any outstanding preferred shares. See "Management of the Company - Compensation and Expenses." The example does not include sales load or estimated offering costs. The purpose of the table and the example above is to help investors understand the fees and expenses that they, as common stockholders, would bear directly or indirectly. For additional information with respect to our expenses, see “Management of the Company.” 11 FINANCIAL HIGHLIGHTS Information contained in the table below under the heading “Per Common Share Data” and “Supplemental Data and Ratios” shows our per common share operating performance. The information in this table is derived from our financial statements audited by Ernst& Young LLP, whose report on such financial statements is contained in our 2009 Annual Report and is incorporated by reference into the statement of additional information, both of which are available from us upon request. See “Available Information” in this prospectus. Year Ended November 30, 2009 Year Ended November 30, 2008 Year Ended November 30, 2007 Year Ended November 30, 2006 Period from October 31, 2005 (1) through November 30, 2005 Per Common Share Data (2) Net Asset Value, beginning of period $ - Public offering price - Underwriting discounts and offering costs on issuance of common and preferred stock (3) - - - Income from Investment Operations: Net investment income (4) Net realized and unrealized gain (loss) on investments(4) Total increase (decrease) from investment operations Less Distributions to Preferred Stockholders: Net investment income - - - Net realized gain - - - Return of capital - Total distributions to preferred stockholders - - Less Distributions to Common Stockholders: Net investment income - - - Net realized gain - - Return of capital - - Total distributions to common stockholders - Net Asset Value, end of period $ Per common share market value, end of period $ Total Investment Return Based on Market Value (5) % Supplemental Data and Ratios Net assets applicable to common stockholders, end of period (000's) $ Ratio of expenses (including net current and deferred income tax (benefit) expense) to average net assets before waiver (6) (7) (8) (9) % Ratio of expenses (including net current and deferred income tax (benefit) expense) to average net assets after waiver (6) (7) (8) (9) % Ratio of expenses (excluding net current and deferred income tax (benefit) expense) to average net assets before waiver (6) (8) (9) (10) % Ratio of expenses (excluding net current and deferred income tax (benefit) expense) to average net assets after waiver (6) (8) (9) (10) % Ratio of net investment income (including net current and deferred income tax (benefit) expense) to average net assets before waiver (6) (7) (8) (9) % 12 Ratio of net investment income (including net current and deferred income tax (benefit) expense) to average net assets after waiver (6) (7) (8) (9) % Ratio of net investment income (excluding net current and deferred income tax (benefit) expense) to average net assets before waiver (6) (8) (9) (10) % Ratio of net investment income (excluding net current and deferred income tax (benefit) expense) to average net assets after waiver (6) (8) (9) (10) % Portfolio turnover rate (6) % Short-term borrowings, end of period (000's) $ - $ $ - Long-term debt obligations, end of period (000's) $ - Preferred stock, end of period (000's) - $ $ $ - Per common share amount of long-term debt obligations outstanding, at end of period $ - Per common share amount of net assets, excluding long-term debt obligations, at end of period $ - Asset coverage, per $1,000 of principal amount of long-term debt obligations and short-term borrowings (11) $ - Asset coverage ratio of long-term debt obligations and short- term borrowings (11) % - Asset coverage, per $25,000 liquidation value per share of preferred stock (12) - $ $ $ - Asset coverage ratio of preferred stock (12) - % % % - Commencement of Operations. Information presented relates to a share of common stock outstanding for the entire period. Represents the issuance of preferred stock for the year ended November 30, 2006. Represents the issuance of common stock for the period from October 31, 2005 through November 30, 2005. The per common share data for the years ended November 30, 2008, 2007, 2006 and the period from October 31, 2005 through November 30, 2005 do not reflect the change in estimate of investment income and return of capital, for the respective period. See Note 2F to the financial statements for further disclosure. Not annualized.Total investment return is calculated assuming a purchase of common stock at the beginning of period (or initial public offering price) and a sale at the closing price on the last day of the period reported (excluding brokerage commissions).The calculation also assumes reinvestment of distributions at actual prices pursuant to the Company's dividend reinvestment plan. Annualized for periods less than one full year. The Company accrued $(28,837), $68,509, $22,447, $13,225 and $0 for the years ended November 30, 2009, 2008, 2007 and 2006, and the period from October 31, 2005 through November 30, 2005, respectively, for current foreign and excise tax (benefit) expense. For the year ended November 30, 2009, the Company accrued $3,732,366 in net deferred income tax benefit. This includes $5,488,509 of deferred income tax benefit for the timing differences at December 1, 2008 when the Company converted to a taxable corporation. The expense ratios and net investment income ratios do not reflect the effect of distributions to preferred stockholders. In addition to the fees and expenses which the Company bears directly, the Company bears a pro rata share of the fees and expenses of the acquired companies in which it invests.Such indirect expenses are not included in the above expense and income ratios. The ratio excludes the impact of current and deferred income taxes. Represents value of total assets less all liabilities and indebtedness not represented by long-term debt obligations, short-term borrowings and preferred stock at the end of the period divided by long-term debt obligations and short-term borrowings outstanding at the end of the period. Represents value of total assets less all liabilities and indebtedness not represented by long-term debt obligations, short-term borrowings and preferred stock at the end of the period divided by the sum of long-term debt obligations, short-term borrowings and preferred stock outstanding at the end of the period. 13 SENIOR SECURITIES The following table sets forth information about our outstanding senior securities as of each fiscal year ended November 30 since our inception: Year Title of Security Total Principal Amount/Liquidation Preference Outstanding Asset Coverage per $1,000 of Principal Amount Asset Coverage per Share Liquidation Preference) Average Estimated Fair Value Per $25,000 Denomination or per Share Amount No Senior Securities Outstanding Tortoise Notes: Series A Auction Rate Notes $ $ $ Series I Money Market Cumulative Preferred Shares $ $ $ Borrowings: Unsecured Revolving Credit Facility $ $ $ Tortoise Notes: Series A Auction Rate Notes1 $ $ $ Series I Money Market Cumulative Preferred Shares $ $ $ Borrowings: Unsecured Revolving Credit Facility $ $ $ Tortoise Notes: Series B2 $ $ $ Series I Money Market Cumulative Preferred Shares3 $ Tortoise Notes: Series B $ $ $ Borrowings: Unsecured Revolving Credit Facility4 $ $ $ On July 21, 2008, we redeemed $40,000,000 in principal amount of our Series A Auction Rates Senior Notes. On June 17, 2008, we completed a private offering of $25,000,000 of Series B Tortoise Notes.The Series B Notes mature on June 17, 2011 and bear a fixed interest rate of 5.56 percent. On November 5, 2008 and November 26, 2008, we redeemed $5,000,000 and $5,000,000, respectively, in principal amount of our Series B Tortoise Notes. On July 11, 2008, we redeemed $5,000,000 of our Series I Money Market Cumulative Preferred Shares at liquidation value.On December 3, 2008 and December 26, 2008, we redeemed $7,225,000 and $2,775,000, respectively, of our Series I Money Market Cumulative Preferred Shares at liquidation value. Wehad a $10,000,000 unsecured credit facility as of November 30, 2009. On June 20, 2010,we entered into an amendment to our credit facility that provides for an unsecured credit facility of $15,000,000 through June 20, 2011. 14 MARKET AND NET ASSET VALUE INFORMATION Our common stock is listed on the NYSE under the symbol “TYN.” Shares of our common stock commenced trading on the NYSE on October 31, 2005. Our common stock has traded both at a premium and at a discount in relation to NAV. We cannot predict whether our shares will trade in the future at a premium or discount to NAV. The provisions of the 1940 Act generally require that the public offering price of common stock (less any underwriting commissions and discounts) must equal or exceed the NAV per share of a company’s additional common stock (calculated within 48hours of pricing). However, at our Annual Meeting of Stockholders held on May 21, 2010 , our common stockholders granted to us the authority to sell shares of our common stock for less than NAV, subject to certain conditions. Our issuance of additional common stock may have an adverse effect on prices in the secondary market for our common stock by increasing the number of shares of common stock available, which may put downward pressure on the market price for our common stock. The continued development of alternatives as vehicles for investing in a portfolio of energy infrastructure MLPs, including other publicly traded investment companies and private funds, may reduce or eliminate any tendency of our shares of common stock to trade at a premium in the future. Shares of common stock of closed-end investment companies frequently trade at a discount from NAV. See “Risk Factors— Additional Risks to Common Stockholders— Market Discount Risk.” The following table sets forth for each of the periods indicated the high and low closing market prices for our shares of common stock on the NYSE, the NAV per share and the premium or discount to NAV per share at which our shares of common stock were trading.See “Determination of Net Asset Value” for information as to the determination of our NAV. Premium/ (Discount) To Net Asset Market Price(1) Net Asset Value(3) Month Ended High Low Value(2) High Low November30, 2006 -15.7 % -24.6 % December31, 2006 -5.4 % -9.0 % January31, 2007 -5.9 % -12.1 % February28, 2007 -6.6 % -9.7 % March31, 2007 -5.8 % -11.2 % April30, 2007 -4.4 % -8.2 % May31, 2007 -5.8 % -12.4 % June30, 2007 -5.4 % -11.7 % July31, 2007 -5.6 % -11.7 % August31, 2007 -9.2 % -23.4 % September30, 2007 -4.1 % -11.4 % October31, 2007 -5.8 % -12.4 % November30, 2007 -12.2 % -24.4 % December31, 2007 -8.6 % -19.9 % January31, 2008 -8.4 % -18.0 % February29, 2008 -7.0 % -12.4 % March31, 2008 -11.9 % -18.5 % April30, 2008 -8.3 % -13.3 % May31, 2008 -11.4 % -16.8 % June30, 2008 -13.4 % -19.0 % July31, 2008 -14.0 % -30.4 % August31, 2008 -15.4 % -20.7 % September30, 2008 -15.5 % -35.6 % October31, 2008 -13.2 % -57.7 % November30, 2008 % -45.5 % December31, 2008 -1.0 % -25.2 % January31, 2009 % -4.1 % February28, 2009 % -23.7 % 15 March31, 2009 %
